DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 21 (method), 28 (system), 34 (method)  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (method), 11 (system) and 15 (media) of U.S. Patent No. 11093105  in view of Ju et al. (hereinafterJu)  US 2016/0172000
17374589 (present application)
11093105  (Parent Patent)
21. A computer-implemented method of controlling playback of media content items on a media playback device, the method comprising: 
displaying on the media playback device a graphical user interface comprising a plurality of graphical control elements that control playback of media content items on the media playback device, 
the graphical control elements comprising a single automatic playback switch positioned next to the other graphical control elements, the automatic playback switch configured to switch between a plurality of playback modes when selected, the plurality of playback modes including: automatic playback off mode and autoplay mode, 
wherein the plurality of playback controls are represented by graphical control elements displayed within a same view of the graphical user interface; 
retrieving and playing an initial queue of media content items on the media playback device; 
determining a current state of the automatic playback switch; 



when the current state is the autoplay mode: 
displaying a first symbol that indicates the current state is the autoplay mode on the graphical user interface; 
determining an autoplay queue of media content items on the media playback device, the autoplay queue of media content items being automatically selected to include media content items related to the media content items in the initial queue; and upon concluding playback of the initial queue of media content items, automatically initiating playback of the autoplay queue of media content items; and 
when the current state is the automatic playback off mode: 
displaying a second symbol that indicates the current state is the automatic playback off mode on the graphical user interface; and 
upon concluding playback of the initial queue of media content items, stopping playback.











28. A system for controlling playback of media content items on a media playback device, the system comprising: 
a media playback device comprising: 
a user input device configured to receive selections of media playback options; 
a media content output device configured to play streamed media content; and a media playback application configured to: 

generate a graphical user interface comprising a plurality of graphical control elements that control playback of media content items on the media playback device, the graphical control elements comprising a single automatic playback switch positioned next to the other graphical control elements, wherein the graphical control elements are displayed within a same view of the graphical user interface;







determine a current state of the automatic playback switch; and



















display a symbol that corresponds to the current state of the automatic playback switch on the graphical user interface.


Claim 34 similar as above
1. A computer-implemented method of controlling playback of media content items on a media playback device, the method comprising: 
displaying on the media playback device a graphical user interface comprising a plurality of graphical control elements that control playback of media content items on the media playback device, 

the graphical control elements comprising a single automatic playback switch configured to switch between a plurality of playback modes when selected, the plurality of playback modes including: automatic playback off mode, autoplay mode, repeat track mode, and repeat playlist mode, 



wherein the graphical control elements are displayed within a same view of the graphical user interface; 



receiving a selection from a user, of media content for playback on the media playback device, the media content comprising an initial queue of media content items; retrieving and playing the initial queue of media content items on the media playback device; determining a current state of the automatic playback switch; 
when the current state is the autoplay mode, 
upon concluding playback of the initial queue of media content items, automatically retrieving and initiating playback of an autoplay queue of media content items on the media playback device, the autoplay queue of media content items being automatically selected to include media content items related to the media content items in the initial queue; when the current state is the repeat track mode, 
upon concluding playback of a currently playing media content item, repeating playback of the currently playing media content item; when the current state is the repeat playlist mode, 
upon concluding playback of the initial queue of media content items, automatically playing the initial queue of media content items again; 
when the current state is the automatic playback off mode, upon concluding playback of the initial queue of media content items, stopping playback; 
receiving one or more selections of the automatic playback switch by the user; and displaying a symbol corresponding to the current state of the automatic playback switch on the graphical user interface.







11. A system that controls playback of media content items on a media playback device, the system comprising: 
a media playback device comprising: 
a user input device configured to receive selections of media playback options; 
a media content output device configured to play streamed media content; and 
a media playback application configured to:




 generate a graphical user interface comprising a plurality of graphical control elements that control playback of media content items on the media playback device, the graphical control elements comprising a single automatic playback switch configured to switch between at least four modes of playback when selected by a user, including: autoplay mode, automatic playback off mode, repeat track mode, and repeat playlist mode, wherein the graphical control elements are displayed within a same view of the graphical user interface; receive a selection from the user, of media content for playback on the media playback device, the media content comprising an initial queue of media content items; retrieve and play the initial queue of media content items on the media playback device; 
determine a current state of the automatic playback switch; when the current state is the autoplay mode, automatically play an autoplay queue of media content items after the initial queue of media content items has concluded, the autoplay queue of media content items being automatically selected to include media content items related to the media content items in the initial queue; when the current state is the automatic playback off mode, stop playback after the initial queue of media content items has concluded playing; when the current state is the repeat track mode, repeat playback of a currently playing media content item upon concluding playback of the currently playing media content item; when the current state is the repeat playlist mode, repeat playback of the initial queue of media content items after the initial queue of media content items has concluded playing; receive one or more selections of the automatic playback switch and display a symbol corresponding to the current state of the automatic playback switch on the graphical user interface.


Claim 15 similar as above

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporated positioning playback control icons together as suggested in Ju.  Doing so would facilitate control of the media player and therefore improver user experience using the device.

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-29, 34-35 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Ju et al. (hereinafterJu)  US 2016/0172000.
In regard to claim 28, Ju disclose A system for controlling playback of media content items on a media playback device, the system comprising:  ([0013]-[0015]control playing back of video contents on a device)
a media playback device comprising: ([0013]-[0015] a device) 
a user input device configured to receive selections of media playback options;  (Fig. 5 [0015] [0055]user interface device with playback controls) 
a media content output device configured to play streamed media content; ([0013]-[0015] play video content) and a media playback application configured to: ([0054][0055] running an application) 
generate a graphical user interface comprising a plurality of graphical control elements that control playback of media content items on the media playback device, the graphical control elements comprising a single automatic playback switch positioned next to the other graphical control elements, wherein the graphical control elements are displayed within a same view of the graphical user interface; (Fig. 5, [0054]-[0055]  display a user interface with playback control options and with button 430 next to other control options in the same user interface)  
determine a current state of the automatic playback switch; (Fig. 5, [0054][0055][0063] determine the state of the button 430 based on user selection) and
display a symbol that corresponds to the current state of the automatic playback switch on the graphical user interface. (Fig. 5, 7, [0054][0055][0061]-[0063] display different symbol based on the determined state of the playback button) 
In regard to claim 29, Ju disclose The system of claim 28, the rejection is incorporated herein.
Ju disclose wherein the media playback application is further configured to display the symbol or a new symbol corresponding to the current state selected by a user on the graphical user interface based on a selection of the automatic playback switch received by the user input device. (Fig. 5, 7, [0054][0055][0061]-[0063] display different symbol based on the user selection of the button on the user input from the touch input) 
In regard to claims 34-35, claims 34-35 are system claims corresponding to the method claims 28-29above and, therefore, are rejected for the same reasons set forth in the rejections of claims 28-29.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Coburn et al. (hereinafter Coburn) US 2014/0331133 in view of Ju et al. (hereinafterJu)  US 2016/0172000  and Kidron (hereinafter Kidron) US 2015/0193192
In regard to claim 21, Coburn disclose A computer-implemented method of controlling playback of media content items on a media playback device, the method comprising: ([0014][0026] control playback of media items on a computing device)
displaying on the media playback device a graphical user interface comprising a plurality of graphical control elements that control playback of media content items on the media playback device, (Fig. 5, [0071] 408 display icons to control the playback of media items) the graphical control elements (Fig. 5, [0071][0072] 510 playback control region to display control icons) comprising wherein the plurality of playback controls are represented by graphical control elements displayed within a same view of the graphical user interface; (Fig. 5, [0071] [0072] [0076] media items are displayed with the control icons) 
retrieving and playing an initial queue of media content items on the media playback device; ([0071]-[0079] retrieve and playback the media items in the playback queue)
and upon concluding playback of the initial queue of media content items, ([0143][0144] when the last-item event is detected, play the items based on the policy)
and upon concluding playback of the initial queue of media content items, stopping playback. ([0143][0144] when the last-item event is detected, stop the playback)
But Coburn fail to explicitly disclose “a single automatic playback switch positioned next to the other graphical control elements, the automatic playback switch configured to switch between a plurality of playback modes when selected, the plurality of playback modes including: automatic playback off mode and autoplay mode,
 determining a current state of the automatic playback switch; when the current state is the autoplay mode:  displaying a first symbol that indicates the current state is the autoplay mode on the graphical user interface; and when the current state is the automatic playback off mode: displaying a second symbol that indicates the current state is the automatic playback off mode on the graphical user interface;”
Ju disclose a single automatic playback switch positioned next to the other graphical control elements, (Fig. 5, [0055] [0063] button 430 is displayed next to other icons with control playback setting)
the automatic playback switch configured to switch between a plurality of playback modes when selected, the plurality of playback modes including: automatic playback off mode and autoplay mode, (Fig. 5, [0055] [0063] button 430 can be selected to switch between automatic playback or off mode)
determining a current state of the automatic playback switch; when the current state is the autoplay mode: displaying a first symbol that indicates the current state is the autoplay mode on the graphical user interface; displaying a second symbol that indicates the current state is the automatic playback off mode on the graphical user interface; (Fig. 5, [0055] [0063] based on the user selection of button 430, the playback setting is changed and the state is determined, 430 with letters displayed and changed based on the determined setting state) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Ju’s playback control user interface into Coburn’s invention as they are related to the same field endeavor of playback control. The motivation to combine these arts, as proposed above, at least because Ju’s playback mode control button would help to provide more digital contents control to Coburn’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing playback mode control button would help improve user experience using the device by providing more control functions.
But Coburn and Ju fail to explicitly disclose “determining an autoplay queue of media content items on the media playback device, the autoplay queue of media content items being automatically selected to include media content items related to the media content items in the initial queue; automatically initiating playback of the autoplay queue of media content items; “
Kidron disclose determining an autoplay queue of media content items on the media playback device, ([0067][0068][0074][0076] automatically select the relevant audio content on the device after the last song in the playlist plays to completion) the autoplay queue of media content items being automatically selected to include media content items related to the media content items in the initial queue; ([0067] [0068][0027] the audio content selected is relevant to the playlist and selected by the system) automatically initiating playback of the autoplay queue of media content items; ([0067][0068][0074][0076] automatically select and play the relevant audio content on the device after the last song in the playlist plays to completion)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kidron’s playlist selection into Coburn and Ju’s invention as they are related to the same field endeavor of playback control. The motivation to combine these arts, as proposed above, at least because Kidron’s automatically selecting the audio content to play would help to provide more digital contents to Coburn and Ju’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that automatically selecting the audio content to play would help the user obtain the music desired using the device.
In regard to claim 22, Coburn, Ju and Kidron disclose The computer-implemented method of claim 21, the rejection is incorporated herein.
But Coburn and Kidron fail to explicitly disclose “wherein the first symbol is an emphasized symbol.”
Ju disclose wherein the first symbol is an emphasized symbol. (Fig. 5, 7, [0055] [0061] [0063] based on the user selection of button 430, the playback setting is changed and the state is determined, 430 with letter, symbol displayed and changed to allow the user to easily identify the setting state, use letter, symbol, color or size to emphasize or de-emphasize is well known to the people with skill in the art and in this case letter is used) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Ju’s playback control user interface into Coburn and Kidron’s invention as they are related to the same field endeavor of playback control. The motivation to combine these arts, as proposed above, at least because Ju’s playback mode control button would help to provide more digital contents control to Coburn and Kidron’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing playback mode control button would help improve user experience using the device by providing more control functions.
In regard to claim 23, Coburn, Ju and Kidron disclose The computer-implemented method of claim 22, the rejection is incorporated herein.
But Coburn and Kidron fail to explicitly disclose “wherein the second symbol is a de-emphasized symbol.”
Ju disclose wherein the second symbol is a de-emphasized symbol. (Fig. 5, [0055] [0061]-[0063] 430 with another symbol, user letter, symbol, color or size to emphasize or de-emphasize is well known to the people with skill in the art and in this case letter is used) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Ju’s playback control user interface into Coburn and Kidron’s invention as they are related to the same field endeavor of playback control. The motivation to combine these arts, as proposed above, at least because Ju’s playback mode control button would help to provide more digital contents control to Coburn and Kidron’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing playback mode control button would help improve user experience using the device by providing more control functions.
In regard to claim 24, Coburn, Ju and Kidron disclose The computer-implemented method of claim 22, the rejection is incorporated herein.
But Coburn and Kidron fail to explicitly disclose “wherein the emphasized symbol includes a visual indicator.”
Ju disclose wherein the emphasized symbol includes a visual indicator. (Fig. 5, 7, [0055] [0061] [0063] based on the user selection of button 430, the playback setting symbol is changed based on the state determined)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Ju’s playback control user interface into Coburn and Kidron’s invention as they are related to the same field endeavor of playback control. The motivation to combine these arts, as proposed above, at least because Ju’s playback mode control button would help to provide more digital contents control to Coburn and Kidron’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing playback mode control button would help improve user experience using the device by providing more control functions.
In regard to claim 25, Coburn, Ju and Kidron disclose The computer-implemented method of claim 24, the rejection is incorporated herein.
But Coburn and Kidron fail to explicitly disclose “wherein the visual indicator is a dot.”
Ju disclose wherein the visual indicator is a dot. (Fig. 5, 7, [0055] [0061] [0063] based on the user selection of button 430, the playback setting symbol is changed based on the state determined, the symbol or indicator selected is an implementation choice and it is not an invention, here the symbol includes a dot.)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Ju’s playback control user interface into Coburn and Kidron’s invention as they are related to the same field endeavor of playback control. The motivation to combine these arts, as proposed above, at least because Ju’s playback mode control button would help to provide more digital contents control to Coburn and Kidron’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing playback mode control button would help improve user experience using the device by providing more control functions.
In regard to claim 26, Coburn, Ju and Kidron disclose The computer-implemented method of claim 24, the rejection is incorporated herein.
But Coburn and Kidron fail to explicitly disclose “wherein the second symbol is a de- emphasized symbol that does not include the visual indicator.”
Ju disclose wherein the second symbol is a de- emphasized symbol that does not include the visual indicator. (Fig. 7, [0055][0063] the button 430 is set and do not display the dot.)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Ju’s playback control user interface into Coburn and Kidron’s invention as they are related to the same field endeavor of playback control. The motivation to combine these arts, as proposed above, at least because Ju’s playback mode control button would help to provide more digital contents control to Coburn and Kidron’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing playback mode control button would help improve user experience using the device by providing more control functions.
In regard to claim 27, Coburn, Ju and Kidron disclose The computer-implemented method of claim 21, the rejection is incorporated herein.
But Coburn and Kidron fail to explicitly disclose “further comprising: receiving one or more selections of the automatic playback switch by a user; and based on the selection of the automatic playback switch by the user, displaying the first symbol or the second symbol.”
Ju disclose further comprising: receiving one or more selections of the automatic playback switch by a user; and based on the selection of the automatic playback switch by the user, displaying the first symbol or the second symbol. (Fig. 5, 7, [0055] [0061] [0063] based on the user selection of button 430, the playback setting symbol is changed based on the state determined)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Ju’s playback control user interface into Coburn and Kidron’s invention as they are related to the same field endeavor of playback control. The motivation to combine these arts, as proposed above, at least because Ju’s playback mode control button would help to provide more digital contents control to Coburn and Kidron’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing playback mode control button would help improve user experience using the device by providing more control functions.
In regard to claims 37, claims 37 are system claims corresponding to the method claims 22 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 22.
Claims 30-31, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (hereinafterJu)  US 2016/0172000 in view of Kidron (hereinafter Kidron) US 2015/0193192

In regard to claim 30, Ju disclose The system of claim 28, the rejection is incorporated herein.
Ju disclose when the current state is an autoplay mode. (Fig. 5, 7, [0055] [0061] [0063] based on the user selection of button 430, the playback setting state is determined and it could be set)
But Ju fail to explicitly disclose “wherein the media playback application is further configured to automatically cause the media content output device to play an autoplay queue of media content items after an initial queue of media content items has concluded.”
Kidron disclose wherein the media playback application is further configured to automatically cause the media content output device to play an autoplay queue of media content items after an initial queue of media content items has concluded.  ([006]-[0068][0074]-[0076] automatically select and play the relevant audio contents on the device after the last song in the playlist plays to completion)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kidron’s method of playback into Ju’s invention as they are related to the same field endeavor of playback control. The motivation to combine these arts, as proposed above, at least because Kidron’s autoplay queue of items would help to provide more digital contents playback to Ju’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing autoplay queue of items would help improve user experience using the device.
In regard to claim 31, Ju and Kidron disclose The system of claim 30, the rejection is incorporated herein.
But Ju fail to explicitly disclose “wherein the autoplay queue of media content items is automatically selected to include media content items related to the media content items in an initial queue.”
Kidron disclose wherein the autoplay queue of media content items is automatically selected to include media content items related to the media content items in an initial queue. ([0067] [0068][0027] the audio content selected is relevant to the playlist and selected by the system)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kidron’s method of playback into Ju’s invention as they are related to the same field endeavor of playback control. The motivation to combine these arts, as proposed above, at least because Kidron’s autoplay queue of items would help to provide more digital contents playback to Ju’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing autoplay queue of items would help improve user experience using the device.
In regard to claim 36, claim 36 is a system claim corresponding to the method claim 30+31 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 30+31.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (hereinafterJu)  US 2016/0172000 and Kidron (hereinafter Kidron) US 2015/0193192 as applied to claim 30, further in view of Lindahl et al. (hereinafter Lindahl) US 2011/0039508
In regard to claim 32, Ju and Kidron disclose The system of claim 30, the rejection is incorporated herein.
But Ju and Kidron fail to explicitly disclose “wherein the symbol is a lemniscate.”
Lindahl disclose wherein the symbol is a lemniscate. ([0063] [0064] [0043] [0042] on/off switch to control the playback of the audio data, on/off switch has 2 sections of control which is close enough.  Note: as for the shape which is implementation dependent and it is not a feature.) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lindahl’s of playback control into Kidron and Ju’s invention as they are related to the same field endeavor of playback control. The motivation to combine these arts, as proposed above, at least because Lindahl’s playback icon shape would help to provide more digital contents playback control to Ju and Kidron’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing a specific playback icon shape would help improve user experience using the device.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (hereinafterJu)  US 2016/0172000 and Kidron (hereinafter Kidron) US 2015/0193192 as applied to claim 30, further in view of Angel US 2015/0222977

In regard to claim 33, Ju and Kidron disclose The system of claim 28, the rejection is incorporated herein.
Ju disclose wherein the user input device receives input to select the current state of the automatic playback switch. ((Fig. 5, [0054][0055][0063] control the state of the button 430 based on user selection input)
But Ju and Kidron fail to explicitly disclose “wherein the user input device receives voice input.”
Angel disclose wherein the user input device receives voice input ([0032][0036]-[0039]  receive voice command to control the playback state instead of the touch input) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Angel’s voice mode of playback control into Kidron and Ju’s invention as they are related to the same field endeavor of playback control. The motivation to combine these arts, as proposed above, at least because Angel’s voice mode of playback control would help to provide more digital contents playback control to Ju and Kidron’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing voice mode of playback control would help improve user experience using the device.
Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (hereinafterJu)  US 2016/0172000 and Kidron (hereinafter Kidron) US 2015/0193192 as applied to claim 34, further in view of Olesh et al. (hereinafter Olesh)  US 2016/0266867

In regard to claim 38, Ju and Kidron disclose The computer-implemented method of claim 34, the rejection is incorporated herein.
Ju disclose wherein the graphical user interface is a first graphical user interface, (Fig. 5, [0055][0063] display a user interface)
But Ju and Kidron fail to explicitly disclose “and further comprising displaying on the media playback device a second graphical user interface comprising a list of media playback content items.”
Olesh disclose and further comprising displaying on the media playback device a second graphical user interface comprising a list of media playback content items. (Fig. 4k. [0052] display a playlist of contents) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Olesh’s audio mixing system into Ju and Kidron’s invention as they are related to the same field endeavor of playback control. The motivation to combine these arts, as proposed above, at least because Olesh’s automatic or manual playback modes would help to provide more digital contents control to Coburn’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing automatic or manual playback mode control button would help improve user experience using the device by providing more control functions.
In regard to claim 39, Ju and Kidron, Olesh disclose The computer-implemented method of claim 38, the rejection is incorporated herein.
But Ju and Kidron fail to explicitly disclose “wherein the list includes the media content items of an initial queue when the current state is an automatic playback off mode.”
Olesh disclose wherein the list includes the media content items of an initial queue when the current state is an automatic playback off mode. (Fig. 4k, [0052] playlist include content items when the current state is in manual playback mode) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Olesh’s audio mixing system into Ju and Kidron’s invention as they are related to the same field endeavor of playback control. The motivation to combine these arts, as proposed above, at least because Olesh’s automatic or manual playback modes would help to provide more digital contents control to Coburn’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing automatic or manual playback mode control button would help improve user experience using the device by providing more control functions.
In regard to claim 40, Ju and Kidron, Olesh disclose The computer-implemented method of claim 38, the rejection is incorporated herein.
Ju disclose when the current state is an autoplay mode. (Fig. 5, [0055][0063] button selected can put the device in autoplay mode which disclose the playback condition) 
 But Ju and Olesh fail to explicitly disclose “wherein the list includes the media content items of an initial queue and an autoplay queue.” 
Kidron disclose wherein the list includes the media content items of an initial queue and an autoplay queue. (Fig. 4, [0067] [0078]-[0080] playlist of 400 is the queue of currently playing and playlist of 450 is the next playlist when the state is auto playback) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kidron’s playlist selection into Coburn and Ju’s invention as they are related to the same field endeavor of playback control. The motivation to combine these arts, as proposed above, at least because Kidron’s automatically selecting the audio content to play would help to provide more digital contents to Coburn and Ju’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that automatically selecting the audio content to play would help the user obtain the music desired using the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20060010167 A1 	2006-01-12 		Grace et al.
Apparatus For Navigation Of Multimedia Content In A Vehicle Multimedia System
Grace et al. disclose Apparatus are provided for navigation of multimedia content in a vehicle multimedia system having an embedded database of multimedia files. A navigation interface for controlling playback of the multimedia files and includes a processing unit, an input unit coupled to the processing unit, and a display coupled to the processing unit. The processing unit is configured to couple with the embedded database, determine a playback frequency for each of the multimedia files, and generate a playlist of multimedia files based on the playback frequency. The input unit is configured to initiate playback of the playlist. The display is configured to display the playlist… see abstract. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143